DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I: claims 1-10 in the reply filed on 11/04/22 is acknowledged.  Accordingly, claims 11-14 are hereby withdrawn from further consideration.
Information Disclosure Statement
The information disclosure statement filed 12/14/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein, being lined through, has not been considered.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  “postioned” on line 2 of claim 3 and “aromtherapy” on line 1 of claim 5 are grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,419,166 (hereinafter Brzezinski).
Regarding claim 1, Brzezinski discloses a liquid dosing apparatus (Figs. 11-14) for dispensing a liquid from a container into a liquid stream of a shower, toilet, or tap, the apparatus comprising a dosing mechanism (see Fig. 13) comprising a dosing chamber (224) and a moveable member (236), and arranged to draw a set volume of the liquid into the dosing chamber on activation, wherein activation comprises moving the moveable member in a first direction (256); a damping control system (244) arranged to control a dispensing rate of the set volume of the liquid by controlling return speed of the moveable member, wherein the damping control system is arranged to allow and control adjustment of the dispensing rate (see col. 11, lines 57-65); and a dispensing outlet (230) arranged to dispense the liquid into the water stream at the controlled dispensing rate.  Although the container (204) of the Figs. 11-14 embodiment is mounted to the apparatus and not detachably received via an adapter as claimed, attention is directed to the Brzezinski embodiments Figs. 1-6 which teaches the alternative of a container being detachably received in an adapter (32) on the apparatus.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the arrangement of embodiment Figs. 11-14 with the arrangement of an adapter and detachable container as taught in the embodiment of Figs. 1-6 as a matter of mere substitution of equivalent alternative for the same use. 
	Regarding claim 2, the dosing apparatus of claim 1 above, wherein the container is an aromatherapy oil bottle (see col. 1, lines 10-14).
Regarding claim 3, the dosing apparatus of claim 1 above, wherein the container has an opening through which the liquid is arranged to pass, and, in use, the container is positioned such that the opening is the lowest part of the container.
	Regarding claim 4, the dosing apparatus of claim 1 above, Brzezinski discloses that the housing of the apparatus is between a water outlet pipe and a shower head; rearranging the Brzezinski apparatus in a vertical manner would obviously yield the dosing mechanism is arranged to be activated using a dose activator which comprises a slider (250) which is arranged to be moved downwards to move the moveable member (236) downwards, and which is pulled back up by the dosing apparatus as the moveable member is raised during the return cycle when spring 244 is pushing member 236 upward when the Brzezinski apparatus is being arranged in a vertical manner; and wherein slider position is arranged to indicate how much of the set volume has been dispensed via projections 292 of locking mechanism 254 (see col. 11, lines 61-65).
	Regarding claim 5, the dosing apparatus of claim 1 above, wherein the liquid is an aromatherapy oil, a liquid soap, a fragrance, or a shower gel (see col. 1, lines 10-14).
Regarding claim 6, the dosing apparatus of claim 1 above, wherein the dosing mechanism is a dosing pump comprising a dosing piston (236) with a barrel (formed by housing of chamber 224), the barrel forming the dosing chamber (224) and the piston forming the moveable member, and arranged to draw a set volume of the liquid into the barrel on activation, activation comprising moving the dosing piston in a first direction; and wherein the damping control system arranged to control a dispensing rate of the set volume of the liquid by controlling return speed of the dosing piston (see col. 11, lines 57-65).
	Regarding claim 7, the dosing apparatus of claim 1 above, wherein the damping control system comprises a flow valve (234) configurable from a level of no restriction, and so near-immediate dispensing of a full dose (disengagement from the locking mechanism 254), to a restriction slowing the dosing rate to extend over a user- set duration (see col. 12, lines 8-18).
	Regarding claim 8, the dosing apparatus of claim 7 above, wherein the user-set duration is a duration of up to 15 minutes which obviously depends on the duration of a user’s shower).
	Regarding claim 9, the dosing apparatus of claim 7 above, wherein the same set volume of the liquid is dispensed irrespective of the user-set duration (see col. 12, lines 8-18, when the locking mechanism is not locked).
	Regarding claim 10, the dosing apparatus of claim 1 above , wherein the control of the dispensing rate offers: (i) two or more discrete flow rate options (via the user engaging the locking mechanism 254); or (ii) a continuous range (see col. 12, lines 8-18).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,230,833. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than that of U.S. Patent No. 11,230,833.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 104372829 reference teaches an dosing apparatus with a hydraulic damping control system, which is a feature of the instant invention not being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754